                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                   No. 5:18-CV-389-D


BARBARA J. PETTIT,                           )
                                             )
                           Plaintiff,        )
                                             )
               v.                            )                      ORDER
                                             )
ANDREW M. SAUL,                              )
Commissioner of Social Security,1            )
                                             )
                           Defendant.        )


       On June 24, 2019, Magistrate Judge Jones issued a Memorandum and Recommendation

("M&R") and recommended that this court deny plaintiff's motion for judgment on the pleadings

[D.E. 16], grant defendant's motion for judgment on the pleadings [D.E. 19], and affirm defendant's

final decision. See [D.E. 24]. On July 5, 2019, plaintiff objected to the M&R [D.E. 25]. Defendant

did not respond.

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).


        1
        Under Federal Rule of Civil Procedure 25(d), the court substitutes Andrew M. Saul for
Nancy A. Berryhill as Commissioner of Social Security. See Fed. R. Civ. P. 25(d).
       The court has reviewed the M&R, the record, and plaintiff's objections. As for those

portions ofthe M&R to which plaintiffmade no objection, the court is satisfied that there is no clear

error on the face of the record.

       The court has reviewed de novo the portions of the M&R to which plaintiff objected. The

scope ofjudicial review of a final decision concerning disability benefits under the Social Security

Act, 42 U.S.C. § 301   et~'    is limited to determining whether substantial evidence supports the

Commissioner's factual findings and whether the Commissioner applied the correct legal standards.

See,~42 U.S.C.      § 405(g); Wallsv. Barnhart, 296F.3d287, 290 (4th.Cir. 2002);Haysv. Sullivm!,

907 F.2d 1453, 1456 (4th Cir. 1990). Substantial evidence is evidence a ''reasonable mind might

accept as adequate to support a conclusion." Richardson v. Perales, 402 U.S. 389, 401 (1971)

(quotation omitted); see Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019). It "consists ofmore than

a mere scintilla of evidence but may be less than a preponderance." Smith v. Chater, 99 F.3d 635,

638 (4th Cir. 1996); see Biestek, 139 S. Ct. at 1154. This court may not reweigh the evidence or

substitute its judgment for that of the Commissioner.   See,~'   Hays, 907 F.2d at 1456.. Rather, in

determining whether substantial evidence supports the Commissioner's decision, the court examines

whether the Commissioner analyzed the relevant evidence and sufficiently explained her findings

and rationale concerning the evidence. See, e.g., Sterling Smokeless Coal Co. v. Akers, 131 F.3d

438, 439-40 (4th Cir. 1997).

       Plaintiff's objections restate the arguments made to Judge Jones concerning whether the ALJ

properly considered and explained his reasoning concerning the ALJ' s failure to fully develop a full

and fair record, the ALJ' s failure to order consultative examinations, and whether the ALJ properly

considered plaintiff's RFC and credibility. Compare [D.E. 17] 4-20, with [D.E. 25] 1-16.

However, both Judge Jones and the ALJ applied the proper legal standards. See M&R at 2-22.

                                                 2
Moreover, substantial evidence supports the ALJ's analysis. See id.

       In sum, plaintiff's objections to the M&R [D.E. 25] are OVERRULED, plaintiff's motion

for judgment on the pleadings [D.E. 16] is DENIED, defendant's motion for judgment on the

pleadings [D.E. 19] is GRANTED, defendant's final decision is AFFIRMED, and this action is

DISMISSED. The clerk shall close the case.

       SO ORDERED. This 1_ day of August 2019.




                                               3
